February 18, 2010 CONFIDENTIAL Mr. Lyn Shenk, Branch Chief Division of Corporation Finance Securities and Exchange Commission 100 F Street N.E. Washington, D.C.20549-3561 Re: Superior Industries International, Inc. File No.001-6615 Form 10-K: For the fiscal year ended December 28, 2008 Dear Mr. Shenk: Superior Industries International, Inc., a California corporation (the "Company" or in the first person notation “we”, “us”, and “our”), is hereby responding to the comment letter of the Securities and Exchange Commission (the “SEC”) dated January 26, 2010 with respect to the Company's responses to your letter dated December 22, 2009.In this letter, we refer to the staff of the SEC as the "Staff".Paragraph numbering used for each response set forth below corresponds to the paragraph numbering used in the Staff's letter. Form 10-K: For the fiscal year ended December 28, 2008 Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations, page 18 1.We have reviewed your response to our prior comment number 2.However, we do not believe that your proposed expanded disclosure fully addresses our prior comment.Given that your operations in Mexico have generated pre-tax profits for each of the last three fiscal years, while your operations in the U.S. have generated pre-tax losses for the same reporting periods, we continue to believe that it may be appropriate for your MD&A to discuss the revenue and expenses recognized by your Mexico operations and your U.S. operations on a separate basis.For example, we note from your disclosure on Page 7 of the “Business” section of your Form 10-K that your production facilities in Mexico may have lower operating cost structures than your production facilities in the U.S.As such, we believe that the separate discussion of your U.S. operations and Mexico operations would Mr. Lyn Shenk, Branch Chief February 18, 2010 Page 2 allow readers of your financial statements to more fully assess and evaluate (i) the impact of relocating a portion of your production activities to Mexico, (ii) the trends in the costs incurred by both your U.S. operations and Mexico operations, and (iii) the effectiveness of your overall cost savings initiatives.Based upon the observations noted above, please revise your MD&A disclosure or advise.To the extent that the revenue and expenses recognized by your Mexico and/or U.S. operations have been materially impacted by the factors identified in your response to our prior comment (e.g., changes in or reallocation of production volumes, plant closure costs, and impairment charges), we believe that the quantification and discussion of those factors in your expanded disclosure may be appropriate.Please provide your proposed expanded disclosure as part of your response. Response to Comment Given the changes to our business during this period of transition, we acknowledge the Staff's comment that our investors may benefit from understanding developments in our production and costs geographically. In response to the Staff’s comment, we have proposed revised language to our MD&A to discuss separately the items impacting the comparability of revenues and pre-tax profits of our U.S. and Mexico operations. We have included only comparisons of 2008 to 2007 in our sample disclosures below; however, we will include similar discussions for all periods presented in our actual future filings. The proposed additional disclosure below (underlined) will be added to the Sales section of the Results of Operations discussion in the MD&A: Sales Consolidated net sales decreased $202.0 million, or 21 percent, to $754.9 million in 2008 from $956.9 million in 2007. Aluminum wheel sales decreased $206.1 million in 2008 to $738.4 million from $944.5 million a year ago, a 22 percent decrease.
